DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on June 19, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 12 and has newly submitted claim 20.  
Claims 1-20 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “first wavelength length” recited in claim 19 is confusing and indefinite.  It believes that there is a typographic error to include the term “length”.  (This rejection has set forth in the previous Office Action).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the patent issued to Mukawa et al (PN. 7,418,170).
Claims 1 and 12 have been amended to necessitate the new grounds of rejection.  
Mukawa et al teaches, with regard to claims 1 and 12, an optical waveguide device (Figures 14 and 17-19, columns 13-14, 16-17) that is comprised of two holographic optical elements (44 and 45, or 64 and 65), each having a first holographic grating, (64A, and 65A, with slanted angle a, as shown in Figure 10),  a second holographic grating (64B and 65B, with slanted angle b) and a third holographic element (64A and 65A, with slanted angle c), wherein the first holographic grating (64A and/or 65A) being configured to diffract light of a first wavelength (such as red wavelength, please see column 17, line 8-14) to propagate with a first diffraction angle (determined by the first slanted angle a) and the second holographic grating (64B, and 65B) being configured to diffract light of a second wavelength (such as green wavelength please see column 17, lines 8-14) to propagate with a second diffraction angle (determined by the slanted angle b) and the third holographic grating (64A and 65A) being configured to diffract the light of the first wavelength to propagate with a third diffraction angle (determined by the slanted angle c).   As shown in Figures 18 and 19 and demonstration below, the fringes of the first holographic grating (64A and 65A) has a slanted angle of a, (the fringes extends from one surface of the holographic element to other surface of the holographic element), and the third holographic grating (64A and 65A) has a slanted angle c, (the fringes extend from one surface of the holographic element to other surface of the holographic element), and the two slanted angles are different from each other.  
Mukawa et al teaches the device further comprises an optical waveguide (63) configured to guide light propagated from one of the holographic optical elements (64) to another of the holographic optical elements (65). 
With regard to claim 12, Mukawa et al further teaches to include a projector (70, Figure 17)  configured to project light of a first wavelength (i.e. red wavelength 71R) and light of a second wavelength (i.e. green wavelength 71G).  

    PNG
    media_image1.png
    728
    663
    media_image1.png
    Greyscale


With regard to claims 2 and 4, Mukawa et al teaches that the first diffraction grating (64A or 65A) is laying over the second diffraction grating (64B or 65B) which by dictionary definition the first and second diffraction gratings are superimposed together.  Mukawa et al further teaches that the diffraction gratings (44R, 44G and 44B, or 45R, 45G and 45B, Figures 15 and 16) for diffracting different wavelengths may be multiplexed within a single grating medium, (please see Figures 15 and 16).  It would then have been obvious to one skilled in the art to apply the teachings of Mukawa et al to alternatively having the first holographic grating and the second holographic grating, and the third holographic grating and the fourth holographic grating to be formed multiplexed and superimposed within the same diffraction medium for the benefit of reducing the size of the waveguide device.  
With regard to claims 3 and 13, Mukawa et al further teaches that each of the holographic optical elements further has a fourth holographic grating (i.e. a grating in 64B and/or 65B with a different slanted angle, such as a orc) wherein the fourth holographic grating is configured to diffract the light of the second wavelength (i.e. green wavelength) to propagate with a fourth diffraction angle, (determined by the slanted angle).  
With regard to claim 5, Mukawa et al teaches that the holographic optical elements are at an identical side of the optical waveguide, (please see Figure 17).  
With regard to claim 6, Mukawa et al in a different embodiment teaches that the holographic optical elements are at opposite sides of the optical waveguide element respectively, (please see Figure 14).  It would then have been obvious to one skilled in the art to modify the waveguide device to have an alternative design to achieve the same display function.  
With regard to claim 7, Mukawa et al teaches that at least one of the holographic optical elements is a reflective holographic element, (please see Figure 17).  
With regard to claim 9, Mukawa et al teaches that the optical waveguide is in a shape of a cuboid, (please see Figure 17).  
With regard to claim 16, Mukawa et al teaches further to include a beam splitting module (72, Figure 17) optically coupled between the projector and one of the holographic optical elements.  
With regard to claim 17, Mukawa et al teaches that the holographic optical element is a reflective holographic optical element and the beam splitting module is optically coupled to one of the holographic optical elements via the optical waveguide, (please see Figure 17).  
This reference has anticipated the claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10-11, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al in view of the patent issued to Piskunov et al (PN. 10,386,641).
The optical waveguide device taught by Mukawa et al as described in claims 1 and 12 above has met all the limitations of the claims.  
With regard to claim 8, Mukawa et al does not teach explicitly that at least one of the holographic optical elements is a transmissive holographic element.  Piskunov et al in the same field of endeavor teaches a waveguide device that is comprised of two holographic optical elements (34a and 34b, Figure 13) wherein the holographic optical elements may be transmissive (Figure 13) or reflective (Figure 12).  It would then have been obvious to one skilled in the art to apply the teachings of Piskunov et al to modify the waveguide device to have the holographic optical elements alternatively be transmissive for the benefit of allowing the optical waveguide device to have alternative design.  
With regard to claims 10-11 and 14-15, Mukawa et al teaches that the waveguide device comprises an optical waveguide (63, Figure 17) that has a shape of a cuboid but it does not teach that it alternatively has two portions with a first portion having parallel first and second faces, and a second portion with a first surface inclined with the second face.  Piskunov et al teaches that the optical waveguide device that is comprised of two holographic optical elements (34a and 34b, Figures 12 and 13) wherein the waveguide element (33) that has a first surface (332 and 333) and a second surface (331) opposite to the first surface wherein the waveguide element has a first surface has a first portion (333) that is parallel to the second surface and a second portion (332) inclined relative to the second surface, (Figure 13).  With regard to claim 11, the waveguide has a wedge shape, (please see Figure 13).  With regard to claim 15, Piskunov et al teaches that the light from the projector (31) enters the waveguide from the second portion of the waveguide.  In light of the disclosure of Mukawa et al, the projected light may enter the waveguide in either the first or the second surface.  It would then have been obvious to one skilled in the art to modify the waveguide device of Mukawa et al to make the optical waveguide with a wedge shape for the benefit of designing the light entering and propagating within the waveguide to have desired direction and manner.  
With regard to claim 19, Mukawa et al in a different embodiment teaches that the one of the holographic optical elements (45, Figure 14) is disposed on the first surface of the waveguide element, and the other of the holographic elements (44) is disposed on the second surface of the waveguide element, the second portion of the first surface directly receives the light of the first wavelength and the light of the second wavelength, the other of the holographic element (44) reflects the light of the first wavelength and the light of the second wavelength after passing through the waveguide element from the second portion of the first surface and the one of the holographic optical elements (45) substantially reflects the light of the first wavelength and the light of the second wavelength after passing through the waveguide element from the other of the holographic element (44) to direct the light of the first wavelength and the light of the second wavelength out of the waveguide.  It would then have been obvious to one skilled in the art to modify the waveguide device to have this alternative arrangement (Figure 14) for  the benefit of allowing different design arrangement for the optical waveguide device be adopted.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa et al in view of the US patent application publication by Ma et al (US 2015/0130896 A1).
The optical waveguide device taught by Mukawa et al has met all the limitations of the claims.  
With regard to claim 18, Mukawa et al teaches that the red, green and blue light beams (71R, 71G and 71B, Figure 17) is combined by a beam splitting module (72) that may comprise more than one beam splitting surfaces but does not teach explicitly to include a plurality of splitters arranged away from the projector along one dimension.  Ma et al in the same field of endeavor teach that the red green and blue light beams may be generated by red laser, green laser and blue laser (901c, 901b and 901a, Figure 9A) with a plurality of beam splitters (911 and 913, Figure 9A) arranged alone one dimension.  It would then have been obvious to one skilled in the art to alternatively provide the laser sources and a plurality of beam splitters taught by Ma et al to provide the red light, green light and blue light to enter the optical waveguide of Mukawa et al to provide full color display.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukawa and Piskunov et al (PN. 10,386,641) as applied to claims 1 and 19 and further in view of the US patent application publication by Choi (US 2006/0126142 A1).
Claim 20 has been newly added to necessitate the new grounds of rejection.  
The optical waveguide device taught by Mukawa et al in combination with the teachings of Piskunov et al as described in claims 1 and 19 above has met all the limitations of the claims.  
With regard to newly added claim 20, Mukawa teaches that the second surface of waveguide element extends along a planar direction the first portion of the first surface of the waveguide element extends along the planar direction, (please see Figure 17).  This reference however does not teach explicitly that a second portion of the first surface of the waveguide element is inclined related to the planar direction and an included angle is smaller that 180 degrees.  Choi in the same field of endeavor teaches an edge illumination waveguide device that a first surface comprises a first portion that is extended along the planar direction and a second portion that is inclined related to the planar surface with an included angle that is smaller that 180 degrees, (please see Figure 6, shown below). 

    PNG
    media_image2.png
    256
    593
    media_image2.png
    Greyscale

The second portion of the first surface of the waveguide element directly receives the light from the light source (11) without first passing through any one of the one of the holographic elements or diffractive elements (13 and 13’), and any other part of the waveguide element including the first portion of the first surface of the waveguide element and the second surface of the waveguide element.  
It would then have been obvious to one skilled in the art to apply the teachings of Choi to modify the waveguide element of Mukawa to alternatively have the waveguide device being an edge illumination waveguide device to make it suitable for different application requirements.  


Response to Arguments
Applicant's arguments filed June 19, 2022 have been fully considered but they are not persuasive.  The newly amended claims and newly added claim have been fully considered and are rejected for the reasons stated above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., holographic gratings configured to diffract the parallel light to propagate with different diffraction angles ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Furthermore, as shown in Figuer 17 of Mukawa, the first, second and third holographic gratings are indeed to diffract parallel light to propagate with different diffraction angles.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “reduction weight and thickness”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments concerning the slanted angles and pitches of the interference fringes, applicant being one skilled in the art must have the basic knowledge, as demonstrated explicitly by the cited Mukawa reference, firstly, holographic grating with one set of fringes can diffract only one wavelength at one specific diffraction angle.  The wavelength is determined by the fringes pitch as demonstrated in Figures 18 and 19, holographic gratings 64A for diffracting red light and holographic gratings for diffracting green light have different fringes pitches.  The different diffraction angle however is determined by the slanted angle of the fringes.  For example, holographic grating 64A comprises three set of fringes having the same pitch, for diffracting same red light, but with different slanted angle for diffracting the red light at different diffraction angle.  Applicant’s arguments therefore are not persuasive to overcome the rejections.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	Primary Examiner, Art Unit 2872